PER CURIAM:
Vicki A. Lindsey appeals from the district court’s orders denying her fifth motion to set aside the judgment, her motion to recuse the district court judge, and her motion for reconsideration. By these motions, Lindsey sought to challenge the district court’s February 2012 order granting *183summary judgment for the Defendants in her action alleging premises liability and negligent application of a banned substance. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Lindsey v. Highwoods Realty Ltd. P’ship, No. 3:11-cv-00447-HEH-DJN (E.D.Va. Mar. 20, 2014 & Apr. 17, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.